Citation Nr: 1640315	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  09-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a rating in excess of 30 percent for cataract left eye status post surgical aphakia and impaired vision with anterior chamber intraocular lens, (hereinafter "left eye disability)."

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability caused by the September 29, 2005 right foot bunionectomy and right foot second hammertoe resection at the VA Medical Center (VAMC) in West Los Angeles, California.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to October 1974.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from May 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2014, the Board remanded the issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 and a rating in excess of 30 percent for left eye disability for the RO to schedule the Veteran for a Board hearing.  There was substantial compliance with the remand directive as the Veteran testified at a Travel Board hearing at the RO in Los Angeles, California before the undersigned in July 2015.  The record was held open for 60 days.  In October 2015 and April 2016, the Veteran's requests for 60 day extensions were granted.  In June 2016, the Veteran requested an additional 60 day extension, during which the Veteran submitted a June 2016 private employability evaluation and waiver of initial RO review.  

In the September 2014 decision, the Board noted the issue of entitlement to service connection for migraines was granted in a January 2014 VA rating decision and since the benefits were granted in full the claim was no longer in appellate status before the Board.  In September 2014, the Veteran submitted a timely notice of disagreement with the January 2014 VA rating decision and perfected the appeal with an August 2015 substantive appeal, VA Form 9.  As a result, the issue of entitlement an initial rating in excess of 30 percent for migraine headaches is currently on appeal and listed on the title page accordingly.

The issue of entitlement to a TDIU has been raised by the record in connection with the claims on appeal for entitlement to issues of entitlement to an initial rating in excess of 30 percent for migraine headaches and a rating in excess of 30 percent for left eye disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Testimony on all issues was taken at the July 2015 Travel Board Hearing.  Thus, while the appellant, in a substantive appeal on the migraine issue requested a hearing, that hearing has already been provided.  In view of that fact, and the action taken below, no further hearing on these matters will be provided.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from January 2014 to April 2015.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability caused by the September 29, 2005 right foot bunionectomy and right foot second hammertoe resection at the VAMC in West Los Angeles, California is 
addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's service-connected migraine headaches have, as likely as not, been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's service-connected disabilities, as likely as not, render him unable to obtain or retain substantially gainful employment.

3.  The Veteran's service-connected left eye disability is assigned at 30 percent, the maximum rating authorized under the schedule when anatomical loss of an eye is not shown.


CONCLUSIONS OF LAW

1.  With reasonable doubt in the Veteran's favor, the criteria for entitlement an initial rating of 50 percent, the maximum available, for migraine headaches on a schedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).

2.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.103, 3.340, 3.341(a), 4.16(a), 4.25 (2015).  

3.  There is no legal basis for the assignment of a schedular evaluation for left eye disability in excess of 30 percent.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.79, Diagnostic Code 6029 (2015).

4.  There is no legal basis for the assignments of extra-schedular evaluations for left eye disability in excess of 30 percent and for migraine headaches in excess of 50 percent.  38 C.F.R. § 3.321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned for the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

Given the decision below for entitlement to a TDIU, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

For the remaining issue on appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have also been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations and medical opinions.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  

With regard to the July 2015 hearing, the Veterans Law Judge, the Veteran, and the Veteran's attorney identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his current symptomatology of his service-connected left eye disability and migraine headaches, as well as the effects of his service-connected disabilities on his ability to work.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Migraine Headaches on a Schedular Basis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected migraine headaches in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran filed his initial claim requesting service connection for migraine headaches on May 30, 2006.  The Veteran was assigned a 30 percent disability rating for the entire appeal period effective from May 30, 2006.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  As discussed above, that issue was granted in a January 2014 VA rating decision, the Veteran submitted a timely notice of disagreement to that decision in September 2014, and perfected the appeal for an initial rating in excess of 30 percent with an April 2009 substantive appeal, VA Form 9.

Diagnostic Code 8100 provides the next-higher 50 percent disability rating, the maximum available, for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

After review of the pertinent evidence of record, the Board finds that the Veteran's service-connected migraine headaches have, as likely as not, been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and symptoms.

Review of the record shows ongoing symptoms and treatment for the service-connected migraine headaches during VA treatment sessions.

In September 2011, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for headaches (including migraine headaches).  The Veteran reported his headaches occur on a daily basis and have been progressively worse over time in both severity and duration.  Noted symptoms included constant head pain, pain localized to left side of head, pain similar to a tooth ache pain, a component of photophobia, sensitivity to light, and frequent prostrating and prolonged attacks of migraine headache pain more than once per month.  The Veteran also reported that "[d]uring acute flairs (on a daily basis) the Veteran stays in a darkened room quietly until the headache subsides.  He purposefully avoids lights and loud noises such as associated with crowds.  In this way it restricts his daily activities."  

At the July 2015 Board hearing, the Veteran reported having headaches for two to three times per week which last for a couple of hours and associated with aura upon awakening.  He noted not being able to function, isolating himself, and avoiding lights during a headache, and his migraines prevent him from working.

Most recently, pursuant to a July 2016 private employability evaluation, it was noted that review of the Veteran's VA treatment records from the VA Medical Center (VAMC) in West Los Angeles, California, Greater Los Angeles Healthcare System, August 2011 Decision Review Officer (DRO) informal hearing report, and July 2015 Board hearing transcript, as well as conducted a telephone interview with the Veteran.  The Veteran reported still having problems with headaches, headaches are depressing, and headaches occur five to six times per week.  He explained that sometimes he is confined to his bed during a migraine, spends a lot of time in a dark room, and cannot stay in the light too long even when he does not have a migraine.  After a review of such records and teleconference evaluation, the private provider concluded, with supportive rationale, that the Veteran "could not be considered a reliable and consistent attendee at any job given his migraine history."

As a result, the Veteran's service-connected migraine headaches are assigned at 50 percent, the maximum available under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  The rating schedule for migraines does not provide a basis for a higher schedular rating.  Id.  

TDIU

Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

As noted above, the issue of TDIU has been raised by the record in connection with the claims on appeal for entitlement to a rating in excess of 30 percent for left eye disability and an initial rating in excess of 30 percent for migraine headaches.  See Rice, 22 Vet. App. at 447.  

The Veteran is service-connected for migraine headaches at 50 percent and left eye disability at 30 percent.  Since the increased rating for migraine headaches discussed above, the Veteran's combined schedular disability rating for his service-connected disabilities is 70 percent.  See 38 C.F.R. § 4.25.  As such, the objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis have been met.

Review of the pertinent evidence of record includes the September 2011 VA DBQ examination report for headaches, July 2015 Board hearing transcript, and the July 2016 private employability evaluation report.

Following the September 2011 VA DBQ examination for headaches, the examiner marked "yes" the Veteran's headache condition impacts his ability to work supported by the Veteran's report of functional impact as discussed above.

At the July 2015 Board hearing, the Veteran reported working as a lab technician at California Institute of Technology dealing with seismograph and earthquakes and maintenance as a groundskeeper at Rose Bowl events.  He explained that completing the work as a lab technician now would be difficulty because of his vision and headaches.  He also reported that he cannot obtain a driver's license because he cannot pass the vision test due to his service-connected left eye disability.

Most recently, as noted above, the private provider noted in the July 2016 private employability evaluation report review of the Veteran's pertinent VA and private medical records and conducted a teleconference evaluation.  She further noted the Veteran studied mechanics during and graduated from high school but has no further vocational training.  The Veteran worked as a lab technician in the 1970s at California Institute of Technology which consisted of preparing samples and setting up specimens of rocks for the professors, as well as taking out the trash and cleaning the floor.  He last worked during seasonal employment from 1997 to 2000 as a groundskeeper after Rose Bowl events.  The Veteran reported he applied for work over the years but "employers did not want to take a chance on him because of his medical problems."  The private provider concluded, with supportive rationale, that the Veteran "is unemployable given his medical issues and absence of vocational qualifications to compete for jobs with other, more qualified and more able-bodied applicants."  

After review of the most probative evidence of record, as discussed above, the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.  Accordingly, with resolution of reasonable doubt in his favor, the issue of entitlement to a TDIU is granted.

Left Eye Disability and Migraine Headaches on an Extra-Schedular Basis

In an October 2004 Board decision, service connection for left eye disability was granted.  In an October 2004 VA rating decision, the RO effectuated that award and assigned a 30 percent disability rating effective from April 20, 2001.  See 38 C.F.R. § 4.79, Diagnostic Code 6029.  In May 2005, the Veteran requested a higher rating for this service-connected disability and perfect the appeal in the April 2009 substantive appeal, VA Form 9.

Since the Veteran's service-connected left eye disability has been assigned the maximum schedular rating available, (in the absence of anatomical loss of an eye,) the Board finds there is no legal basis upon which to award a higher schedular evaluation for this disability.  As such, entitlement to a rating for in excess of 30 percent for left eye disability is not warranted on a schedular basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Next, the potential application of various provisions of Title 38 Code of Federal Regulations has been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board notes that a veteran may be awarded an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board considers whether higher ratings, in excess of the maximum schedular ratings currently assigned, are warranted for the service-connected left eye disability and migraine headaches on an extra-schedular basis.

In this case, since the issue of entitlement to a TDIU is granted, as discussed above, consideration of an extra-schedular evaluation for the Veteran's left eye disability and migraine headaches are ultimately moot.  The Federal Circuit stated that 38 C.F.R. § 3.321(b) fills a gap in those situations in which a veteran's overall disability picture is less than total unemployability but where the disabilities are inadequately represented.  Id.


ORDER

An initial rating of 50 percent, and no higher, for migraine headaches is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A rating in excess of 30 percent for left eye disability is denied.


REMAND

A February 2007 VA Form 21-526 documents the Veteran's request for compensation pursuant to 38 U.S.C.A. § 1151 due to malpractice on his right foot at the VAMC in West Los Angeles, California in September 2005.  He has asserted that pins were put in place, that they broke, that he had a bone infection, and that he has had foot problems ever since, requiring that he use a cane for balance.

In September 2011, the Veteran underwent a VA DBQ examination for foot miscellaneous (other than flatfoot/pes planus).  The Veteran's reported right foot pain was acknowledged but no specific opinion on the instant issue was provided. 
As of this date, review of the record includes VA treatment records dated through August 2011 (located in VBMS) and from January 2014 to April 2015 (located in Virtual VA), both from the VAMC in West Los Angeles.  There is no indication that an attempt has been made to obtain any of the Veteran's outstanding treatment records from August 2011 to January 2014, which may include relevant information concerning an additional disability caused by the September 2005 operation on the right foot.  As a result, a remand is needed to obtain these outstanding records because they are potentially relevant to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional disability caused by the September 29, 2005 right foot bunionectomy and right foot second hammertoe resection at the VAMC in West Los Angeles, California.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated from August 2011 to January 2014 and from April 2015 forward.  All attempts to obtain records should be documented in the claims folder.

If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Forward all records to an appropriate examiner, and obtain an appropriate examination (if needed) to determine the etiology of any right foot disability that may exist, to include a discussion of whether there was negligence, carelessness, etc, or whether there was a result not reasonably foreseeable.  The examiner should note that review of the file occurred, to include VA treatment records in VBMS and Virtual VA, and any other medical records obtained.  A complete rationale should be provided for the opinion.

a)  Identify any right foot disability to include any residuals from status post right foot bunionectomy and right foot second hammertoe resection on September 29, 2005.  

b)  Indicate whether any right foot disability found is the result of VA treatment, and if so, identify whether there is evidence of negligence, carelessness, or other indication of fault in that treatment, and/or indicate whether the result is a result that was not reasonably foreseeable.  If the surgery was indicated, properly conducted, and any results are expected results of such treatment that should be set out.  The discussion should include whether there was any postoperative infection and whether if so, this is the result of an instance of improper care and whether there is current residual impairment as a result thereof. 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination that may be indicated, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  When the development requested has been completed, the issue on appeal should be readjudicated by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


